Citation Nr: 0702908	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-00 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional abdominal disability, including hiatal hernia and 
scarring, claimed to have resulted from Department of 
Veterans Affairs (VA) surgery in August 1977.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1977 to July 1977.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from September 2004 and 
August 2005 rating decisions by the Waco, Texas, VA Regional 
Office (RO).

To simplify matters, and to better represent the appellant's 
contentions (theories of entitlement), the Board has 
characterized three issues certified on appeal by the RO 
(entitlement to service connection for hiatal hernia 
secondary to stomach problems; entitlement to service 
connection for scars, residuals of cholelithiasis, as 
secondary to stomach problems; and entitlement to 
compensation under 38 U.S.C.A. § 1151 due to stomach 
problems) as one issue, as shown on the first page of this 
document.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pertinent law and regulations provide that when a veteran 
suffers additional disability or death as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.

For 38 U.S.C.A. § 1151 claims filed on or after October 1, 
1997, as in this case, the veteran must show that the VA 
treatment in question resulted in additional disability and 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  In 
determining whether additional disability exists, VA compares 
the veteran's physical condition immediately prior to the 
surgery upon which the claim for benefits is based with the 
physical condition after the surgery. 38 C.F.R. § 3.361(b).

The veteran underwent a cholecystectomy at the Dallas VAMC 
(then known as Dallas VA Hospital) in August 1977.  The 
claims folder contains the hospital summary noting that she 
was hospitalized from August 21, 1977, to September 6, 1977.  
The complete hospitalization records and records of all 
follow-up treatment are not of record.

The veteran has identified a private physician whose records 
may be pertinent to her claim.  In April 2004 the RO sent the 
veteran a VA Form 21-4142 and requested that she complete the 
release in order that the physician's records could be 
requested.  No response was received from the veteran.  At 
her hearing before a Decision Review Officer in April 2005, 
the veteran reported that she had submitted the paperwork to 
a county service officer and did not know why it was not 
received by the RO.  Subsequently, in October 2005, the RO 
again sent the veteran a VA Form 21-4142.  No response was 
received.  In this regard, the veteran is advised that 38 
C.F.R. § 3.158(a) provides that where evidence requested in 
connection with an original claim is not furnished within one 
year of the request, the claim will be considered abandoned.

The veteran has not undergone a VA examination in accordance 
with her claim for disability associated with VA surgery.  
Inasmuch as there is no medical opinion of record that 
addresses the medical issues raised under 38 U.S.C.A. § 1151 
claims filed on or after October 1, 1997, such examination 
and medical opinion are necessary prior to final appellate 
review.  

Finally, the veteran has requested that records from the 
Dallas VAMC from January 2001 to May 2006 be obtained "to 
support my appeal."  As these records may also have a 
bearing on the disposition of the claims for service 
connection for bilateral hearing loss and tinnitus, 
consideration of those issues will be deferred until this 
development is complete.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain for the record 
from the Dallas VAMC: The complete 
clinical records (including nurses' note, 
progress notes, consultation reports, and 
surgical reports) of the veteran's 
August/September 1977 hospitalization; 
complete follow-up treatment reports; and 
all treatment records of the veteran from 
January 2001 to date.  

2.  The veteran should again be requested 
to complete and return the VA Form 21-4142 
pertaining to records of Dr. Lechty.  (She 
should be advised of the provisions of 38 
C.F.R. § 3.158(a) in conjunction with this 
request.)

3.  The RO should then arrange for the 
veteran to be afforded a VA examination by 
an appropriate specialist to ascertain 
whether she has additional disability, 
including hiatal hernia and scarring, 
claimed to have resulted from VA 
cholecystectomy surgery in August 1977.  
Her claims file must be available to, and 
reviewed by, the examiner.  The 
examination should include any indicated 
tests or studies.  Clinical findings must 
be described in detail.  The examiner 
should review the medical records 
associated with the August 1977 surgery 
and opine:  

(1) Whether the veteran has additional 
disability from (following) the August 
1977 VA surgery; 
(2) If the response to (1) is yes, the 
examiner should further indicate whether 
such additional disability was (a) caused 
by carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the hospital care, 
medical, or surgical treatment, or 
examination; or (b) is due to an event not 
reasonably foreseeable.  

The examiner must explain the rationale 
for all opinions given. 

4.  The RO should then review the claims.  
If any remains denied, the RO should issue 
an appropriate supplemental statement of 
the case, and give the veteran and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


